 1
 2
 3                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT

 4                                                               EASTERN DISTRICT OF WASHINGTON



 5                                                                Feb 11, 2019
                                                                      SEAN F. MCAVOY, CLERK
 6
 7                             UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
 9
10 JOANN WAITE,
11                Plaintiff,                      NO. 2:17-cv-00416-SAB
12                v.
13 GONZAGA UNIVERSITY, a nonprofit                ORDER RE: DEFENDANT’S
14 corporation,                                   MOTION FOR SUMMARY
15                Defendants.                     JUDGMENT
16
17        Before the Court is Defendant’s Motion for Summary Judgment on All
18 Claims, ECF No. 28. Oral argument on the motion was held on January 30, 2019.
19 Heather Barden was present for Plaintiff, and Michael Bradley Love was present
20 for Defendant.
21        Plaintiff filed this lawsuit against her former employer claiming that
22 Gonzaga University (“Gonzaga”) discriminated against her on the basis of age, sex
23 and/or gender, and disability, in violation of the Americans with Disabilities Act,
24 42 U.S.C. § 12101 (ADA); Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
25 2000 (Title VII); the Rehabilitation Act of 1973, 29 U.S.C. § 794 (Rehabilitation
26 Act); the Age Discrimination in Employment Act, 29 U.S.C. § 621 (ADEA), and
27 the Washington Law Against Discrimination, RCW 49.60 (WLAD). She also
28 pleads retaliation, under those statutes as well as the Washington Industrial

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 1
 1 Insurance Act, RCW 54.24 et seq (WIIA). In addition, Plaintiff asserts a claim for
 2 negligent infliction of emotional distress.
 3        Defendant disputes Plaintiff’s claims, primarily arguing that she has not
 4 established a prima facie case because (a) Plaintiff has not pled any adverse
 5 employment actions, and (b) Defendant established legitimate, non-discriminatory
 6 reasons for any adverse employment actions they took. For the reasons stated
 7 herein, Defendant’s motion is granted in part and denied in part.
 8                                         Facts
 9        Plaintiff, Joann Waite, is a 55-year-old woman who was employed at
10 Gonzaga for 10 years. She led a department that specializes in securing grants for
11 research proposals, the department of Sponsored Research and Programs (SRP.)
12 That small department was located in the Crosby house and consisted of Plaintiff
13 and a handful of other employees. Plaintiff would bring her bulldog Maddie into
14 work. Maddie was an “informal Gonzaga mascot,” and according to Plaintiff,
15 posed no problems.
16        On October 31, 2013, Plaintiff suffered a fall at work which led to wrist,
17 shoulder, and knee injuries. In December 2013, Plaintiff provided a doctor’s note
18 supporting a need for accommodation for injuries resulting from the fall in the
19 form of an ergonomic workstation with multiple components (i.e. a sit-stand desk,
20 an ergonomic mouse and keyboard, and a floor mat). The accommodation was not
21 completely provided until March of 2014. Gonzaga allowed for an alternative
22 accommodation of 6-hour workdays until the workstation was completed.
23        In April of 2014, Ms. Waite was instructed by the Vice President of
24 Marketing and Communications that she could not bring Maddie to Gonzaga
25 sporting events, due to concerns about licensing and trademark concerns and
26 NCAA regulations about live mascots.
27         In December of 2014, Ms. Waite provided a doctor’s note indicating that
28 Maddie was trained as a service dog, able to alert Plaintiff of hyper- or

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 2
 1 hypoglycemia. Gonzaga allowed Ms. Waite to continue to bring Maddie to work,
 2 without requiring any proof of vaccination or county licensing at that time.
 3        In May of 2016, Angela Swan sought confirmation that Plaintiff still
 4 required the ergonomic workstation. Gonzaga alleges that this was due to a
 5 somewhat newly implemented policy of attempting to recoup and repurpose
 6 accommodations that were no longer medically necessary as a cost-cutting
 7 measure. See ECF No. 40-23, Wood-Gaines Dep. at 31:14-32:20. There was a
 8 prolonged e-mail chain that began when Ms. Swan sent an e-mail requesting
 9 verification of a continued need for the accommodation on May 11, 2016. See ECF
10 No. 40-10. (“If you do still need them, I need updated medical documentation that
11 indicates that, as everything I currently have shows your need has expired. I’ve
12 included a document you can provided to your doctor that they can complete and
13 send to me so we can formalize your need for the accommodation.”)
14        That e-mail also included a follow-up regarding Maddie, the bulldog. Id.
15 (“We should also take steps to formalize your service animal as an accommodation
16 at this time. I already have the medical documentation I need for this but I do need
17 vaccination records and verification of the animal’s license/registration.”)
18        Over the next six months Plaintiff either did not respond to Ms. Swan or
19 provided e-mails from her doctor confirming the continued need, though not via
20 the requested form, and without a diagnosis or a medical opinion linking the
21 accommodation to a specific condition.
22        Shortly after the beginning of the Swan-Waite correspondence, Jeff Cronk, a
23 Gonzaga employee in a separate department, sent out an e-mail to many faculty
24 members soliciting feedback on SRP generally and specifically Plaintiff. See ECF
25 40-11. That e-mail was sent on July 28, 2016. The e-mail made clear it was fishing
26 for negative responses. Id.
27        Roughly a week after the Cronk e-mail, on August 6th, 2016, Plaintiff sent
28 an e-mail to her supervisor which contained a reference to her concerns about “the

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 3
 1 rash of women over 40 who have left Gonzaga (on their own or dismissed.)” ECF
 2 No. 40-21, King Dep., 107:17-25. Plaintiff alleges, and Defendant disputes, that
 3 she had expressed these concerns with her supervisor previously in conversations
 4 over the years.
 5        On September 12, 2016, Ms. Ruff informed her supervisor that she intended
 6 to file a confidential whistleblower complaint against Plaintiff, and did so on
 7 September 15, 2016. See ECF No. 31, Ruff Decl., ¶ 12. The crux of that complaint
 8 was that Plaintiff was improperly using Gonzaga resources and time to further her
 9 private business, aOneandOnly Pet Supplies (aOaO), which sold a line of products
10 for pets based on natural ingredients. There were other allegations regarding
11 Plaintiff’s dogs in the workplace and Plaintiff and her family misusing reserved
12 parking.
13        Plaintiff was placed on paid administrative leave during the course of that
14 investigation, beginning on September 26, 2016. On September 28, 2016, while
15 Plaintiff was on leave, her ergonomic workstation was taken away and replaced
16 with a desk which was ill-fitting and not adjustable. The leave was originally
17 scheduled to end on November 15, 2016. On November 10, 2016, Plaintiff filed a
18 counter-complaint alleging age and sex discrimination. Gonzaga extended her paid
19 leave during the pendency of that investigation. Plaintiff filed an EEOC complaint
20 on December 12, 2016.
21        Plaintiff was notified of the results of both investigations on December 16,
22 2016. In addition to the allegations made by Ms. Ruff, Gonzaga was concerned
23 about Plaintiff’s continued use of Maddie as an unofficial mascot, despite the July
24 2014 e-mail instructing her to cease such action. Plaintiff was given a letter of
25 expectation, and returned to work on December 19, 2016 at the same position,
26 duties, and compensation. The two changes were her ergonomic workstation being
27 replaced, and a change in her direct supervisor, which was switched from Dr. Ron
28 Large, an Associate Academic President, to Paul Bracke, Dean of Library.

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 4
 1        In February of 2017, Plaintiff had a conversation with Ms. Swan regarding
 2 her dissatisfaction with her new desk. On February 6, 2017, Plaintiff provided Ms.
 3 Swan with the form that Ms. Swan asked Plaintiff to have her doctor fill out in
 4 May of 2016. Plaintiff’s ergonomic workstation was returned on February 14,
 5 2017. On February 15, 2017, Plaintiff suffered another slip and fall while walking
 6 to her office from her car. She lodged an L&I complaint, which Gonzaga initially
 7 contested, raising the argument that Plaintiff was not engaged in work when the
 8 injury occurred and was instead commuting, despite it taking place on Gonzaga’s
 9 property in front of the Cosby House.
10        The Department of Labor and Industries found that Plaintiff’s claim was
11 covered. In July of 2017, Ms. Swan reported to the DLI, through Gonzaga’s claims
12 administrator, that Plaintiff may have been failing to report income from aOaO.
13 L&I did not substantiate that allegation. Plaintiff alleges, and Defendant denies,
14 that Defendant informed Plaintiff that she would be expected to perform “100% of
15 her job description” upon returning, and refused to respond to L&I regarding a
16 return to work with light duty. ECF No. 1, Compl. at ¶ 54-56. As she was
17 recovering, Plaintiff was accommodated by allowing her to work initially for two-
18 hours per day from home, and then three-hours per day at work. See ECF No. 40-
19 25, Wood Dep., 22:2-12. Shortly after returning for three-hour work days.
20 Plaintiff’s psychologist determined that it was not advisable for Plaintiff to return
21 to work and so Plaintiff quit.
22                            Summary Judgment Standard
23        Summary judgment is appropriate if the pleadings, discovery, and affidavits
24 demonstrate there is no genuine issue of material fact and that the moving party is
25 entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323
26 (1986) (citing Fed. R. Civ. P. 56(c)). There is no genuine issue for trial unless there
27 is sufficient evidence favoring the nonmoving party for a jury to return a verdict in
28 that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 5
 1 moving party has the burden of showing the absence of a genuine issue of fact for
 2 trial. Celotex, 477 U.S. at 325.
 3        When considering a motion for summary judgment, the Court neither weighs
 4 evidence nor assesses credibility; instead, “[t]he evidence of the non-movant is to
 5 be believed, and all justifiable inferences are to be drawn in his favor.” Anderson,
 6 477 U.S. at 255. When relevant facts are not in dispute, summary judgment as a
 7 matter of law is appropriate, Klamath Water Users Protective Ass’n v. Patterson,
 8 204 F.3d 1206, 1210 (9th Cir. 1999), but “[i]f reasonable minds can reach different
 9 conclusions, summary judgment is improper.” Kalmas v. Wagner, 133 Wash. 2d
10 210, 215 (1997). In employment discrimination cases, “summary judgment in
11 favor of the employer is seldom appropriate.” Riehl v. Foodmaker, Inc., 152 Wash.
12 2d 138, 144 (2004)(abrogated on other grounds by Mikkelsen v. Pub. Util. Dist.
13 No. 1 of Kittitas Cty., 189 Wash. 2d 516 (2017)).
14                                       Discussion
15     A. Disability Discrimination
16     Plaintiff alleges claims for disability discrimination under WLAD, the ADA,
17 and the Rehabilitation Act. Each of these claims broadly requires as essential
18 elements that (1) Plaintiff is covered by the relevant statute; (2) Plaintiff suffered
19 an adverse employment action, which is (3) sufficiently related to Plaintiff’s
20 disability. Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1087 (9th Cir.
21 2001) (ADA); Scrivener v. Clark Coll., 181 Wash. 2d 439, 448 (2014) (WLAD);
22 Ray v. Henderson, 217 F.3d 1234, 1243 (9th Cir. 2000) (Rehabilitation Act.) The
23 causal relationship in each statutory scheme varies slightly, with the ADA
24 requiring a “motivating factor” standard, and the WLAD adopting a “substantial
25 factor” test. Snead, 237 F.3d at 1087; WPI 330.01.01. And under all three schemes,
26 a plaintiff alleging disability discrimination in the employment context is entitled
27 to the McDonnell Douglas burden shifting framework.
28

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 6
 1        Under the McDonell Douglas framework, once an employee makes out a
 2 prima facie case for discrimination or retaliation, the burden shifts to the employer
 3 to proffer a legitimate, non-discriminatory reason for the complained of conduct.
 4 McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). If the defendant
 5 does so, the plaintiff then has the burden of pleading enough fats to infer that the
 6 non-discriminatory rationale is pretextual. Id.
 7        In this case, the parties dispute whether Plaintiff has made out a prima facie
 8 case. Defendant alleges that there was no adverse employment action. Plaintiff
 9 identifies a number of adverse employment actions: (1) Delayed accommodation of
10 an ergonomic workstation in 2013; (2) Ms. Swan’s e-mails regarding
11 re-establishing the need for that ergonomic workstation and Maddie’s vaccination
12 record and licenses, beginning in May of 2016; (3) Mr. Cronk’s e-mail soliciting
13 negative feedback regarding Plaintiff, sent on July 28, 2016; (4) the eventual
14 removal of Plaintiff’s workstation and replacement of it with a smaller, stationary
15 desk on September 8, 2016; (5) Plaintiff being placed on administrative leave on
16 September 26, 2016; (6) Plaintiff’s delayed return to work from that leave; (7)
17 Plaintiff’s change in command upon returning to work; (8) Defendant’s reporting
18 Plaintiff’s secondary source of income during her second L&I leave, and (9)
19 Defendant’s failure to follow-up regarding light-duty accommodations. Defendant
20 alleges that none of these are adverse employment actions as a matter of law.
21        The Ninth Circuit has held that “not every employment decision amounts to
22 an adverse employment action.” Brooks v. City of San Mateo, 229 F.3d 917, 928
23 (9th Cir. 2000). Instead, this element is only met when a change “materially affects
24 the compensation, terms, conditions or privileges . . . of employment.” Davis v.
25 Team Elec. Co., F.3d 1080, 1089 (9th Cir. 2008) (quoting Chuang v. Univ. of
26 California Davis, Bd. of Trustees, 225 F.3d 1115, 1125 (9th Cir. 2000).
27        In Chuang, the Ninth Circuit found that the relocation of an employee’s
28 workspace constituted an adverse employment action, holding that “[t]he removal

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 7
 1 of or substantial interference with work facilities important to the performance of
 2 the job constitutes a material change in the terms and conditions of a person’s
 3 employment.” 225 F.3d at 1125. Plaintiff alleges that the desk was essential to her
 4 capability to perform her job, and accordingly, the removal of the ergonomic
 5 equipment was an adverse employment action.
 6        Further, in determining whether Plaintiff’s has adequately shown an adverse
 7 employment action at the summary judgment stage the Court may examine the
 8 employer’s actions in the aggregate. See Billings v. Town of Grafton, 515 F.3d 39,
 9 54 n.13 (1st Cir. 2008) (“Retaliatory actions that are not materially adverse when
10 considered individually may collectively amount to a retaliatory environment”);
11 Martin v. Gates, no. 07-00513, 2008 WL 4657807, at *6 (D. Haw. Oct. 20, 2008).
12 And to the extent that Plaintiff alleges constructive discharge or hostile workplace,
13 it is for the jury to consider the cumulative effect of these actions. Thus, Plaintiff
14 has made out a prima facie case.
15        Gonzaga provided a legitimate non-discriminatory rationale for removing
16 the desk: supply management and cost reduction. Under McDonell Douglas, the
17 inquiry thus turns on whether Plaintiff has pled sufficient facts to infer that the
18 rationale, conserving limited resources, is pretextual.
19        An employee may satisfy the pretext prong of McDonnell Douglas by
20 “offering sufficient evidence to create a genuine issue of material fact either (1)
21 that the defendant’s reason is pretextual or (2) that although the employer’s stated
22 reason is legitimate, discrimination nevertheless was a substantial factor motivating
23 the employer.” Scrivener, 181 Wash. 2d at 446–47. The Court looks to the
24 cumulative evidence presented to determine whether Plaintiff has sufficiently
25 raised a genuine issue on pretext. Lyons v. England, 307 F.3d 1092, 1113 (9th Cir.
26 2002). Thus, the breadth of allegedly adverse employment actions is relevant in
27 this consideration, as well.
28 //

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 8
 1          Plaintiff’s main argument for why Defendant’s rationale is pretextual relates
 2 to the alleged existence of other sit-stand desks in storage at the time of the
 3 replacement. Defendant’s argument is that the different desks were paid for out of
 4 different budgets from different departments. Thus, while there may have been
 5 other sit-stand desks in storage, they were not necessarily within the HR
 6 department, which was responsible for medical accommodations.
 7          At this stage, Plaintiff has provided enough evidence to meet her burden, by
 8 providing evidence that there was no actual inventory need to revoke the
 9 ergonomic workstation. The question of whether the decision to remove Plaintiff’s
10 desk was due to legitimate non-discriminatory inventory needs based on
11 intra-departmental budgets or as a pretext for discrimination against Plaintiff due to
12 her disability is one for the jury. Defendant’s motion as it relates to Plaintiff’s
13 claims for disability discrimination under the ADA, WLAD and Rehabilitation Act
14 is denied.
15     B. Retaliation Claims
16          The essential elements of retaliation claims under the ADA, ADEA, Title
17 VII, and WLAD are (1) a protected activity (2) causally connected to (3) retaliatory
18 employer conduct. Ruggles v. California Polytechnic State Univ., 797 F.2d 782,
19 785 (9th Cir. 1986). Plaintiff alleges that she was retaliated against for (a) raising
20 concerns of women over 40 leaving employment at Gonzaga; (b) requesting a
21 reasonable accommodation under the ADA and WLAD; and (c) filing an L&I
22 claim.
23          As with the disability discrimination claims, employer conduct is an
24 essential element of a retaliation claim. Burlington N. & Santa Fe Ry. Co. v. White,
25 548 U.S. 53, 68 (2006). However, the scope of impermissible retaliatory conduct is
26 broader than prohibited discriminatory conduct under Title VII, the ADA, the
27 ADEA or the Rehabilitation Act, in that it extends beyond workplace conduct. Id.
28

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 9
 1 The quantum of harm differs as well. Carter-Miller v. Washington, No. 07-1825,
 2 2008 WL 4542372, at *9 (W.D. Wash. Oct. 8, 2008). In the retaliation context,
 3 Plaintiff must only show that “a reasonable employee would have found the
 4 challenged action materially adverse, which in this context means it well might
 5 have dissuaded a reasonable worker from making or supporting a charge of
 6 discrimination.” Burlington, at 68. (internal quotations omitted). However, the
 7 Burlington Court made clear that retaliation claims still do not set forth a “general
 8 civility code,” and that “petty slights, minor annoyances, and simple lack of good
 9 manners” cannot serve as retaliatory conduct. Id.
10               (1) Title VII, WLAD, and ADEA Claims
11        Plaintiff alleges that she raised concerns about the number of women over
12 40 who left Gonzaga with her supervisor, and shortly thereafter was placed on paid
13 administrative leave for “trivial, unheard of reasons.” ECF No. 38, at 21. Although
14 being placed on paid administrative leave is not an adverse action for a direct
15 discrimination claim, it is retaliatory conduct. See Michael v. Caterpillar Fin.
16 Servs. Corp., 496 F.3d 584, 596 (6th Cir. 2007) (holding that the more “liberal
17 definition” from Burlington Northern makes paid administrative leave retaliatory
18 conduct but not an adverse employment action); Acosta v. Brain, 910 F.3d 502,
19 513 (9th Cir. 2018) (affirming district court’s finding that placement of employee
20 on paid administrative leave was retaliatory conduct.)
21        Given the proximity in time of Plaintiff’s alleged report and her placement
22 on administrative leave, the causation prong is likely met as well, and the conduct
23 of complaining of an employer’s allegedly discriminatory conduct is undeniably
24 protected. O’Day v. McDonnell Douglas Helicopter Co., 79 F.3d 756, 763 (9th Cir.
25 1996). While Defendant has offered the rationale of placing Plaintiff on leave to
26 protect the integrity of the investigation, Defendant admits that this policy is not
27 uniformly implemented, leaving open the inference that it was applied to Plaintiff
28 as retaliation. Thus, summary judgment on these claims is denied.

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 10
 1              (2) ADA and Rehabilitation Act
 2        Plaintiff alleges that the e-mails from Ms. Swan, and the eventual removal of
 3 her ergonomic workstation, were retaliation for requesting the workstation itself in
 4 2013 and reaffirming the need for it in May of 2016. Allowing a claim for the
 5 denial of an accommodation as retaliation for requesting the accommodation would
 6 convert all ADA and WLAD failure-to-accommodate claims. The District of
 7 Columbia decided a case that is almost precisely on point, holding that requiring an
 8 employee to provide updated documentation for an accommodation, and the
 9 revocation of that accommodation, is neither retaliatory conduct under the
10 Rehabilitation Act nor sufficiently “caused” by the invocation of the Rehabilitation
11 Act. Gard v. U.S. Dep’t of Educ., 752 F. Supp. 2d 30, 39 (D.D.C. 2010), aff’d, No.
12 11-5020, 2011 WL 2148585 (D.C. Cir. May 25, 2011). However, the revocation of
13 a previously granted accommodation can be retaliation for other protected activity.
14 See Honey v. Cnty. of Rockland, 200 F. Supp. 2d 311, 320 (S.D.N.Y. 2002)
15 (accommodation revoked after EEOC claim filed; summary judgment for
16 defendant denied because question of whether revocation was retaliatory was for
17 jury.) And, the removal of the workstation is not the only alleged retaliatory
18 conduct. Plaintiff also alleges that being placed on paid administrative leave for
19 what she alleges were “trivial” workplace infractions was in retaliation for her
20 requests for continuing accommodation.
21        As with the Title VII, ADA, WLAD and ADEA claims, this employer
22 conduct establishes a prima facie case, given the close proximity in time between
23 being placed on leave and the Waite-Swan e-mail exchanges, and the lack of
24 uniformity in the practice of placing employees on leave after receiving a
25 complaint. Thus, summary judgment on these claims is denied.
26        (3) WIIA
27        Plaintiff also alleges that Defendant retaliated against her by surveilling
28 Plaintiff’s social media accounts, challenging whether Gonzaga was liable under

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 11
 1 the WIIA, and reporting Plaintiff’s potential source of secondary income to the
 2 Department of Labor and Industry. Defendant’s main argument as to why these
 3 challenges are not retaliatory is that they are legally permitted to appeal the
 4 coverage determination, citing RCW 51.52.060. This argument is insufficient.
 5 Retaliatory litigation, including administrative challenges, is actionable as
 6 retaliation. See e.g. Ward v. Wal-Mart Stores, Inc., 140 F. Supp. 2d 1220, 1231
 7 (D.N.M. 2001)(retaliation when employer challenges unemployment benefits after
 8 EEOC complaint filed); United Credit Bureau of Am., Inc. v. N.L.R.B., 643 F.2d
 9 1017, 1025 (4th Cir. 1981) (employer’s retaliatory litigation violates N.L.R.B.)
10        The question is thus not whether Defendant had a legal right to challenge the
11 coverage and income calculation, but whether it did so with a retaliatory intent.
12 Ms. Swan monitored Plaintiff’s social media accounts, intending to find proof that
13 Plaintiff was driving a car and thus not adhering to her doctor’s limitations. See
14 ECF No. 40-20, Swan Dep. at 58:19-59:9. This occurred in late 2017 and 2018,
15 well after the protected activities had occurred, and was not typical for Ms. Swan.
16 Id., at 57:11-23. A juror could find from these facts that Ms. Swan was at least
17 partially motivated by a retaliatory intent, and thus summary judgment on this
18 claim is denied.
19     C. Failure to Accommodate Claims
20        Plaintiff alleges that Defendant’s delay in providing accommodation in
21 2013, revocation of that accommodation in 2016, refusal to allow Maddie the
22 bulldog at sporting events beginning in 2014, and failure to engage in a good faith
23 interactive process regarding a return to work in 2017 constituted violations of the
24 ADA, Rehabilitation Act, and WLAD.
25        The elements of claims under these statutes are (1) an otherwise qualified
26 employee who is capable of performing her job with reasonable accommodations;
27 (2) who has a disability; (3) of which the employer has notice; and (4) which the
28 employer fails to reasonably accommodate. Samper v. Providence St. Vincent Med.

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 12
 1 Ctr., 675 F.3d 1233, 1237 (9th. Cir. 2012). Plaintiff argues that each of the four
 2 acts above constituted failures to accommodate.
 3        The delay in providing an ergonomic workstation was not a failure to
 4 accommodate, as employers are entitled to choose between accommodations, and
 5 provided an alternative accommodation of 6-hour workdays while waiting to
 6 install the equipment. See Gamble v. City of Seattle, __ Wash. 2d. __, 431 P.3d
 7 1091, 1095 (Wash. Ct. App. 2018) (employee is not entitled to choose between
 8 accommodations.)
 9        The refusal to allow Maddie into sporting events is also not a failure to
10 accommodate. At the time, Defendant did not know that Maddie was a service
11 animal and the context makes it clear that Maddie was disinvited to sporting events
12 due to Gonzaga’s concerns about trademark and licensing exposure, as well as
13 NCAA regulations on live mascots.
14        The removal of the desk is also not a failure to accommodate. The desk was
15 initially an accommodation for injuries sustained in the 2013 slip and fall. See ECF
16 No. 40-2. Once the L&I incident was closed, Ms. Swan attempted to confirm
17 whether the desk was still necessary. ECF No. 40-10. Plaintiff responded that “she
18 still needed those items,” and that “it was because of the physical therapy and those
19 that [she] was able to work as [she] should.” Id. Plaintiff informed Ms. Swan that
20 she would “get that information from her doctor,” but from the record submitted,
21 appears not to have submitted verification from a doctor until September 26, 2016.
22 That document does not identify any active disability, and states “Patient was
23 scheduled to be seen today for L&I injury, but has been redirected to occupational
24 medicine. She will need continuation of her ergonomic accommodations (desk,
25 foot stool, etc…).” ECF No. 27-12.
26        Upon her return, within a few days of sitting at the new desk, Plaintiff
27 alleges that the non-ergonomic desk re-aggravated her injuries from 2013, and
28 caused deterioration for her diabetic neuropathy. She communicated this to Ms.

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 13
 1 Swan within the first few days of her return to work and provided a Doctor’s note
 2 identifying diabetic neuropathy as the disability requiring the accommodation on
 3 January 26, 2017. ECF No. 40-14. The ergonomic desk was restored on February
 4 14, 2017.
 5        An employer is generally not liable for revoking previous accommodations
 6 if they believe that the disabling condition no longer exists, and the employee does
 7 not make a new claim of disability. Conneen v. MBNA Am. Bank, N.A., 334 F.3d
 8 318, 331 (3d Cir. 2003) Ms. Swan’s e-mail requested identification of what
 9 condition required the accommodation. Plaintiff did not identify her neuropathy as
10 the disabling condition until her return to work, and thus failed to establish an
11 entitlement to accommodation until then. Further, by failing to provide that
12 information for months, Plaintiff failed to fulfil her duty “to cooperate with the
13 employer’s efforts by explaining her disability.” Goodman v. Boeing Co., 127
14 Wash. 2d 401, 408 (1995), amended (Sept. 26, 1995). Thus, the question is
15 whether the two-and-a-half week gap spanning from Gonzaga being provided the
16 medical condition requiring accommodation and reinstalling the desk constitutes a
17 failure to accommodate. Such a short delay is generally not a failure to
18 accommodate. See e.g. Powers v. Polygram Holding, Inc., 40 F. Supp. 2d 195, 203
19 (S.D.N.Y. 1999) (granting summary judgment for employer when three-week
20 delay from establishment of disability to provision of accommodation.)
21        The final allegation of failure to accommodate after the second fall is also
22 insufficient. Defendant provided evidence of engaging in the interactive process
23 after the second fall. See ECF No. 25-3, Waite Dep., 234:2-9. Thus, summary
24 judgment on the failure to accommodate claims is granted.
25     D. Age, Gender and Sex Discrimination
26        Plaintiff’s claims under the ADEA, WLAD, and Title VII for direct age and
27 gender discrimination, as opposed to retaliation, are legally insufficient. To make
28 out these claims, Plaintiff must show that she (1) is a member of a protected class,

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 14
 1 (2) is qualified for the position she had; (3) suffered adverse employment actions;
 2 and (4) that others who were similarly situated were treated more favorably.
 3 Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 062 (9th Cir. 2002). Plaintiff
 4 has failed to establish the fourth element.
 5        Plaintiff alleges as adverse employment actions (1) being placed on paid
 6 administrative leave; (2) having her supervisor changed; (3) the removal of her
 7 ergonomic desk; and (4) the requirement that she provide vaccination and county
 8 licensing documentation for Maddie.
 9        Plaintiff’s allegation that other employees had sit-stand desks without
10 requiring an accommodation is insufficient to establish differential treatment.
11 There is no allegation of any men or younger women who were allowed to
12 continue receiving medical accommodations without establishing an active
13 disability. Plaintiff relies upon primarily anecdotal evidence of other women who
14 were over the age of 40 and who ceased working at Gonzaga or were demoted to
15 support her claims. Some of those women were fired, others quit, and such
16 anecdotes are insufficient to survive summary judgment. Summary judgment for
17 these claims is granted.
18     E. Negligent Infliction of Emotional Distress
19        Lastly, Plaintiff asserts a common law claim for the negligent infliction of
20 emotional distress (NIED). To establish such a claim Plaintiff must show (1) duty,
21 (2) breach; (3) causation (4) (by objective symptomology) of damages. See Kumar
22 v. Gate Gourmet Inc., 180 Wash. 2d 481, 505 (2014).
23        The duty of an employer to its employees does not generally extend to the
24 disciplinary context, and liability only issues when an employer’s negligent
25 conduct’s risks outweigh its utility. Id. An employer does not owe an employee a
26 “stress-free workplace.” Snyder v. Med. Serv. Corp. of E. Wash., 145 Wash. 2d
27 233, 244 (2001). Plaintiff alleges that the e-mail from Jeff Cronk soliciting
28 feedback regarding her performance (“a witch hunt”), Mr. Large’s allowing Ms.

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 15
 1 Swan to “badger” Plaintiff, Mr. Large’s ignoring Plaintiff’s concerns about
 2 discrimination and ignoring Plaintiff’s concerns about federal grant regulation
 3 compliance and updated job titling; and placing Plaintiff on paid administrative
 4 leave constitute breach.
 5        None of these acts or omissions, individually or discretely, constitute
 6 negligence. Further, at this stage in the pleading, it is incumbent upon Plaintiff to
 7 show through objective symptomology causation from those acts to her alleged
 8 harm. Plaintiff submits a doctor’s note stating that a return to work was inadvisable
 9 “due to the negative impact that the work environment has on her psychological
10 health.” ECF No. 40-25, Wood Dep 23:17-24. Yet the physician who wrote that
11 note makes clear in her deposition that the increase in stress and related symptoms
12 was due to her transition from working for two hours per day from home to
13 working three hours per day at the University. Id., 24:1-7. Dr. Wood stated that, in
14 summary, Plaintiff’s increased anxiety and depression regarding to returning to
15 work were due to “overall just feeling picked on.” Id., 9:12. These are precisely the
16 types of normal workplace personality disputes that do not give rise to an NIED
17 claim, and the lack of objective symptomology tethered to the allegedly tortious
18 conduct provides another reason why summary judgment for this claim is
19 appropriate. Thus, summary judgment for the claim for negligent infliction of
20 emotional distress is granted.
21                                       Conclusion
22        A genuine issue of material fact exists precluding summary judgment as to
23 Plaintiff’s direct disability discrimination claim, as well as her retaliation claims.
24 In this respect, Defendant’s motion is denied. However, because Plaintiff has
25 presented no evidence sufficient to create an issue of fact as to her age, gender and
26 sex discrimination, failure to accommodate, and negligent infliction of emotional
27 distress claims, Defendants’ motion as to those claims is granted.
28 //

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 16
 1       Accordingly, IT IS HEREBY ORDERED:
 2       1. Consistent with this opinion, Defendant's Motion for Summary
 3 Judgment, ECF No. 28, is GRANTED in part, and DENIED in part.
 4       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 5 this Order and to provide copies to counsel.
 6       DATED this 11th day of February 2019.
 7
 8
 9
10
11
12                                                Stanley A. Bastian
13                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT Ԅ 17
